In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Molia, J.), entered September 28, 2007, which, upon a jury verdict, is in favor of the defendant and against her dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The sole contention raised by the plaintiff is that the court committed reversible error by striking one of her answers on cross-examination as nonresponsive. This issue is unpreserved for appellate review (see Doyle v Nusser, 288 AD2d 176 [2001]; Ritz v Lee, 273 AD2d 291 [2000]). Mastro, J.E, Miller, Chambers and Austin, JJ., concur.